Citation Nr: 1512012	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 339	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1968 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss, and no material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  Evidence has been added to the record since the November 2005 rating decision; this evidence is not cumulative or redundant of evidence then of record, and it relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss. 

3.  The Veteran has been diagnosed with ischemic heart disease and served in the Republic of Vietnam during the Vietnam era.  

CONCLUSIONS OF LAW

1.  The November 2005 rating decision, in which the RO disallowed service connection for bilateral hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

New and Material Evidence

The current claim of entitlement to service connection for bilateral hearing loss was received by the RO in April 2011.  VA previously denied a claim of entitlement to service connection for bilateral hearing loss in November 2005 and sent a notice of that decision to the Veteran during the same month.  In June 2013, the RO sent the Veteran a letter explaining that the Veteran's previously claim had been denied because, at the time of the November 2005 decision, there had been no evidence of the in-service incurrence or nexus elements of service connection.   

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).  
Under 38 C.F.R. § 3.156(b) , "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with the November 2005 denial of service connection for a bilateral hearing loss disability was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding bilateral hearing loss within the year following the 2005 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent the November 2005 decision from becoming final. VA received no communication from the Veteran regarding the November 2005 decision regarding this issue of service connection for bilateral hearing loss within the year of the mailing of notice of the decision.  Therefore, the decision became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss are incurrence of a hearing loss disease or injury during service and a nexus between that disability and service.  Thus, for evidence to be material it must relate to at least one of these facts.

In June 2011, the Veteran underwent a VA examination with regard to his claim of entitlement to service connection for bilateral hearing loss.  That examination report includes a medical opinion as to whether his claimed disability is related to his active service.  This opinion is not adequate for rating purposes.  Nonetheless, given that the opinion would trigger VA's duty to assist if the claim were reopened, the Board concludes that the June 2011 examination report constituted new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See Shade v. Shinseki, supra.  Hence, the Veteran's claim must be reopened.

Service Connection for Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2014).  This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

38 C.F.R. § 3.309(e) documents the exclusive list of diseases which are covered by this presumption.  Ischemic heart disease, which includes coronary artery disease, is included on this list. 38 C.F.R. § 3.309(e) (2014).

First, the Board notes that the Veteran has clearly met the first element of service connection.  March 2010 private treatment records document a diagnosis of coronary artery disease and document coronary bypass surgery.  Thereafter, the Veteran's claims file contains numerous records that show treatment of this disability.  Therefore, the first element of service connection, present disability, is met.  

Next, the Veteran's DD 214 indicates that the Veteran's active duty assignment was with the 355th Tactical Fighter Squadron during his active service from January 1968 to May 1969. It also shows that the Veteran had overseas service in the pacific for 8 months. Information from the Air Force Historical Research Agency's Internet website,1 notes that this squadron was stationed at the Phu Cat Air Force Base in the Republic of Vietnam from July 1968 through April 1969.  Corroborating this information, in a June 2012 letter, the Veteran specified that he served in Vietnam from July 1968 to April 1969.  The Veteran did not embellish his account of service in Vietnam, and his statements are consistent with all the information of record, as well as with outside sources, and consistent with the circumstances of his service, lending his statements increased credibility.  38 U.S.C. § 1154(a). The Board finds that the Veteran's statements regarding service in the Republic of Vietnam to be credible.  

Therefore, based on his credible assertion of serving in Vietnam between July 1968 and April 1969, as well as the corroborating evidence of his squadron's presence at the Phu Cat Air Force Base during that same period, the Veteran is found to have has service in the Republic of Vietnam during the Vietnam Era, and thus, is presumed to have been exposed to herbicide agents.  Accordingly, given his diagnosis of ischemic heart disease, entitlement to service connection for ischemic heart disease, on a presumptive basis, is warranted.  38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2014).  

ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.  

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is granted.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).  

With regard to the Veteran's claim of service connection for bilateral hearing loss, VA afforded the Veteran an examination for this claim in June 2011.  The examiner opined that it was unlikely that there was evidence of hearing loss in the Veteran's active duty service.  For his rationale, the examiner cited audiographic test results from 1971, 1982, and 1986, explaining that the results from those tests were normal.  The examiner also concluded that there was no evidence of hearing loss during the Veteran's active service or within one year post-service.  This opinion is inadequate.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability that initially manifested several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993).  

The Veteran has indicated that he has a significant history of noise exposure in active service while working as an aircraft mechanic.  The Veteran also has indicated that his bilateral hearing loss disability did not have onset until 1980.  On remand, the examiner must provide an opinion that addresses these allegations.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his claim of service connection for bilateral hearing loss.  If available, this examination should be conducted by an examiner who has not previously evaluated the Veteran.  The examiner must interview the Veteran as to the history of any hearing loss disability. The examiner must review the record and must note that review in the report. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service. 

In particular, the examiner must craft his opinion and report in light of the Veteran's exposure to acoustic trauma while serving as an aircraft mechanic during service.  The examiner must also take into account  the Veteran's lay statements as to onset and continuity of symptoms of hearing loss regardless of whether there is contemporaneous treatment. The examiner must also discuss all treatment records that document treatment of hearing loss disability. The examiner must provide a detailed rationale to support any conclusion reached. 

2. Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


